Exhibit 10.13


Executive Officer Compensation Information
 
The following table sets forth the annual base salary rates for 2018 for the
executive officers of Seattle Genetics, Inc. (the “Company”) and the 2018 target
bonus percentages for the Company’s executive officers under the Company’s
Senior Executive Annual Bonus Plan.
 
 
 
 
 
 
 
 
 
Name and Title
2018 Annual
Base Salary
Rate
 
 
2018 Target
Bonus Percentage
 
Clay Siegall, Ph.D.
$
921,150


 
 
 
100
%
 
President & Chief Executive Officer
 
 
 
 
 
 
 
Todd Simpson
$
540,900


 
 
 
50
%
 
Chief Financial Officer
 
 
 
 
 
 
 
Roger Dansey, M.D.
$
650,000


 
 
 
50
%
 
Chief Medical Officer
 
 
 
 
 
 
 
Vaughn Himes
$
507,500


 
 
 
50
%
 
Chief Technical Officer
 
 
 
 
 
 
 
Darren Cline
$
482,500


 
 
 
45
%
 
Executive Vice President, Commercial
 
 
 
 
 
 
 
Jean Liu
 $
499,700


 
 
 
45
%
 
General Counsel and Executive Vice President, Legal Affairs
 
 
 
 
 
 
 

 




